DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 04/20/2022.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 15, 18-20, and 23-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0214149A1 to Hunt et al. (hereinafter “Hunt”) (previously of record).
Regarding claim 1, Hunt discloses (see abstract; Figs. 10-12B; and [0035]-[0080]) a system (120)for forming an anastomosis between two adjacent walls of a digestive tract (see [0076] and [0035]-[0041]), the system comprising: first (122) and second (124) elongated (see [0076]) magnetic (see [0078]) implants each comprising a compression surface (surface of 126/128 opposing the other of 128/126, see [0079]), the first and second elongated magnetic implants being configured for placement within a corresponding hollow organ of the digestive tract and to magnetically couple to each other through the two adjacent walls of the digestive tract to compress a portion of the two adjacent walls therebetween and form a necrotic area that becomes surrounded by a scarred edge following a healing time period (see [0076] & [0035]-[0041]); and a retention member (structures for keeping device halves 122/124 together, including 136/126 or 138/146/128) extending outwardly from a peripheral wall (130/132) of at least one of the first and second elongated magnetic implants and comprising an outwardly-extending inner surface (both 136 and 138 define inner surfaces that extend outwardly toward the ends of the elongate device as well as outwardly toward the opposing device half) that is spaced back from the compression surface (136 or 138/146 are shown spaced back from the compression surface of 126/128) of the at least one of the first and second elongated magnetic implants (see Figs. 10-12B and [0076]-[0080]), the retention member being configured to remain within the corresponding hollow organ and retain the first and second elongated magnetic implants in position and prevent passage thereof through the necrotic area during the healing time period (see [0079] & [0038]-[0041]).
Hunt further discloses (claim 2) wherein the at least one of the first and second elongated magnetic implants comprises a housing (148, or alternatively the housing defined by device half 122/124) configured to house a magnet (134) therein (see Fig. 11 and [0078]-[0079]); (claim 3) wherein the retention member comprises a flange or a series of flanges (126/128) (see Fig. 11 and [0077]-[0079]); (claim 4) wherein the flange extends continuously around substantially an entire periphery of the peripheral wall of the at least one of the first and second elongated magnetic implants  (see Fig. 11 and [0077]-[0079]); (claim 5) wherein the retention member comprises a flange or a series of flanges (126/128) that is integral with the housing (see Fig. 11, when the housing is defined by device half 122/124, then "flange" 126/128 is integral with the housing); (claim 6) wherein the retention member comprises a flange or a series of flanges (126/128) that is discrete from the housing (see Fig. 11, when the housing is 148, then "flange" 126/128 is discrete from the housing); (claim 7) wherein the retention member comprises a series of flanges (126 and 150) extending around the peripheral wall of the at least one of the first and second elongated magnetic implants, the flanges being provided in a spaced-apart relationship relative to one another (see Fig. 11 and [0079]); (claim 8) wherein the retention member comprises a continuous rim (126/128) extending circumferentially around the peripheral wall of the at least one of the first and second elongated magnetic implants (see Fig. 11 and [0077]-[0079]); (claim 9) wherein the retention member has a T-shaped cross- section; (claim 15) wherein each one of the first and second elongated magnetic implants comprises a corresponding retention member extending outwardly therefrom, the corresponding retention member of the first and second elongated magnetic implants being made of a same material (Hunt does not explicitly disclose that the retention members are made of different materials, the corollary to this is that they are inherently made of the same material); (claim 18) wherein the outwardly-extending inner surface of the retention member is substantially flat (see Fig. 11 at 136); (claim 19) wherein the outwardly-extending inner surface of the retention member comprises a curvature (see Fig. 11 at 146); and (claim 20) wherein each one of the first and second elongated magnetic implants comprises a corresponding retention member (136/126 or 138/146/128), the corresponding retention members being provided such that a gap is defined between the outwardly-extending inner surfaces of the corresponding retention members of the first and second elongated magnetic implants once implanted in the digestive tract (see Fig. 12B and [0077]-[0079]).
Regarding claim 23, Hunt discloses (see abstract; Figs. 1-12B; and [0035]-[0080]) a system (120, Figs. 10-12B) for forming an anastomosis between two adjacent walls of a digestive tract (see [0035]- [0038]), the system comprising: first (124) and second (122) elongated ([0077]) magnetic ([0078]) implants each comprising a tissue-contacting portion (128/126) and being configured to magnetically couple to eachother through the two adjacent walls of the digestive tract to compress a portion of the two adjacent walls therebetween and form a necrotic area that becomes surrounded by a scarred edge following a healing time period (see [0078], [0035]-[0040], [0066], [0071]-[0073]), the tissue-contacting portion of the first elongated magnetic implant comprising: a standoff feature (138 including pair of 146) being configured to maintain a space (gap shown near #144 in Fig. 12B) between respective tissue- contacting portions of the first and second elongated magnetic implants when the standoff feature contacts the tissue-contacting portion of the second elongated magnetic implant (see Figs. 12A-B and [0078]-[0080]); a retention member (136) extending outwardly from a peripheral wall of (surface of 122 shown in Fig. 10 defines a peripheral wall, the inner surface thereof is shown in Fig. 11 at 140) from the second elongated magnetic implant (see Figs. 12A-B), the retention member being configured to retain the first and second elongated magnetic implants in position and prevent passage thereof through the necrotic area during the healing time period (see Figs. 10-12B and [0076]-[0079]).
Hunt further discloses (claim 24) wherein the standoff feature includes a plurality of standoff features (pair of convex spherical elements 146, see Figs. 12A-B and [0079]) provided in a spaced-apart relationship; (claim 25) wherein the tissue-contacting portion of the second elongated magnetic implant is substantially flat (see Figs. 12A-B); (claim 26) wherein the tissue-contacting portion of the second elongated magnetic implant comprises a recess having a shape that is complimentary to the standoff feature, the standoff feature having a higher height thana depth of the recess (as shown in Figs 12A-B, device half 122 contains two "female" recesses which receive the pair of "male" elements 146 therein, thus, the shapes are complimentary to eachother, further, as shown in Fig. 12B, "male" element 146 has a higher height than the recess because it is shown contacting the opposing side of the recess but there is still agap near #144); (claims 27-28) wherein the standoff feature comprises side walls that are angled or are provided at a substantially right angle (see Figs. 12A-B, #146 has angled sidewalls and the inner side wall is substantially at a right angle); and (claim 29) wherein the standoff feature is configured to provide a focal pressure gradient therearound (fully capable of providing a focal pressure gradient therearound, see Figs. 12A-B and [0076]-[0079]).

Claim(s) 1-2, 7,9, 12-14, 16-17, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0035425 A1 to Fegelman et al. (hereinafter “Fegelman”) (previously of record).
Regarding claim 1, Fegelman discloses (see abstract; Figs. 3A-7E; and [0036]-[0107] & [0114]) a system (as shown in the Figures) for forming an anastomosis between two adjacent walls of a digestive tract (see at least [0063] and [0096]), the system comprising: first and second (as shown in Fig. 6P) elongated magnetic ([0082]) implants (100, see Figs. 3A-C) each comprising a compression surface (see [0076]/[0082]), the first and second elongated magnetic implants being configured for placement within a corresponding hollow organ of the digestive tract  (see [0073]-[0077]) and to magnetically couple to each other through the two adjacent walls of the digestive tract to compress a portion of the two adjacent walls therebetween and form a necrotic area that becomes surrounded by a scarred edge following a healing time period (see Figs. 6O-6P and [0102]-[0107]); and a retention member (resilient member 130 + set of links 112, 114, 122, 124) extending outwardly from a peripheral wall (wall formed by 110 or 120) of at least one of the first and second elongated magnetic implants (see Figs. 3A-C and [0082]-[0089]) and comprising an outwardly-extending inner surface that is spaced back from the compression surface of the least one of the first and second elongated magnetic implants (see Fig. 3, the inner surface of link 112 facing first tip portion 134 of 130 is an outwardly-extending inner surface spaced back from the compression surface), the retention member being configured to remain within the corresponding hollow organ (links 112, 114, 122, 124 and portions 132/138 of 130 remain within the hollow organ, see Figs. 6M-N) and retain the first and second elongated magnetic implants in position and prevent passage thereof through the necrotic area during the healing time period (see [0082]-[0089]; [0102]-[0107]; and [0114]).
Fegelman further discloses (claim 2) wherein the at least one of the first and second elongated magnetic implants comprises a housing (shown as #s 110/120 in Fig. 3C) configured to house a magnet (118, 128) therein (see Figs. 3A-C and [0082]); (claim 7) wherein the retention member comprises a series of flanges (each of links 112, 114, 122, 124) extending around a periphery of the at least one of the first and second elongated magnetic implants, the flanges being provided in a spaced-apart relationship relative to one another (see Figs. 3A-C); (claim 9) wherein the retention member has a T- shaped cross-section (see Figs. 3A-C); (claim 12) wherein the retention member comprises at least one of a bioerodible material, a biodegradable material, anda bioresorbable material (see [0114]); (claim 13) wherein the retention member comprises at least two materials, the at least two materials having a different dissolution rate or a different degradation rate once implanted ina given environment (see [0114]); (claim 14) wherein the retention member comprises at least one spot (resilient member 130) having a dissolution rate or a degradation rate that is different from a remainder (set of links) thereof once implanted in a given environment (see [0114], only resilient member 130 is bio-degradable, not the links); (claim 16) wherein each one of the first and second elongated magneticimplants comprises a corresponding retention member extending outwardly therefrom, the corresponding retention member of the first magnetic implant being made from a different material than the corresponding retention member of the second magnetic implant (see [0114]); (claim 17) wherein the first elongated magnetic implant is configured for implantation in a strongly acidic environment and the second elongated magnetic implant is configured for implantation in a weakly acidic environment (fully capable thereof), and once implanted in the strongly acidic environment and in the weak acidic environment respectively, the first and second elongated retention member have a similar dissolution rate or degradation rate (see [0114], there is no disclosure that acidity is what causes or accelerates biodegradation in this reference, therefore, the biodegradable retention members would have the same degradation rate regardless of acidity); (claim 21) wherein the retention member comprises a portion (139) that is foldable against the at least one of the first and second elongated magnetic implants for delivery within the digestive tract (see Figs. 3C and 6D and [0083]-[0087] & [0096]-[0099]), the foldable portion being configured to unfurl once the at least one of the first and second elongated magnetic implants is implanted within the digestive tract (see Figs. 3A and 6I and [0083]-[0087] & [0096]-[0099]); and (claim 22) wherein the retention member is configured to adopt a retracted configuration (links in straight, parallel configuration shown in Fig. 6D and 3C)for delivery within the digestive tract (see [0097] & [0082]), and an expanded configuration (links in an expanded, angled configuration shown in Fig. 6I and 3A) once the at least one of the first and second elongated magnetic implants is implanted within the digestive tract (see [0098]-[0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt.
Regarding claims 10-11, Hunt discloses the invention substantially as claimed as discussed above, however, Hunt is silent as to whether the retention member and the housing are made of a same material or a different material.  Hunt is silent as to the material.  Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art, as a matter of being obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see KSR International Co. v. Teleflex Inc., 550 U.S. 398,82 USPQ2d 1385,1395-97 (2007)), to obtain the predictable result of the retention member and housing being made of the same material or different materials, as these are the only two options in terms of relative materials between the retention member and housing - they can either be the same material or different material and merely being the same material or a different material doesn't provide an unexpected result.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 10-11, 15, 18, 20 as amended, with respect to Cope have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 1 and 19-22 as amended, with respect to Bakos have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 04/20/2022 with respect to claim 1 as amended in view of Fegelman and claim 23 as amended in view of Hunt have been fully considered but they are not persuasive. Note also that a new grounds of rejection for claim 1 and some dependents thereon is presented over Hunt in response to the amendment to claim 1.
With respect to claim 1 and Fegelman, Applicant alleges that resilient feature 130 is for placement outside the hollow organ, and is provided within the periphery of the device and thus does not extend outwardly from a peripheral wall of the device, rather than the retention member extending outwardly from a peripheral wall of the implant and the retention member remaining within the hollow organ.  The Examiner respectfully disagrees.  As discussed in the rejection above, the peripheral wall of the implant is interpreted to be the wall formed by 110 or 120 in Fegelman, as shown in Figs. 3A-C.  The retention member, interpreted to be the resilient member 130 plus the set of links 112, 114, 122, and 124, are shown in Fig. 3A as extending outwardly from peripheral wall 110 or 120 (via pins 140, which connect links and thus the resilient member 130 to the peripheral wall 110/120).  Thus, in Fig. 3A, the retention member extends outwardly from a peripheral wall of the device (note that while the retention member 130 itself may or may not extend outwardly from a peripheral wall, the rejection interprets the links to also be part of the resilient member, whose function is to maintain the magnetic implants at the anastomosis site).  With respect to the retention member remaining within the hollow organ, the Examiner agrees that Fegelman does disclose that certain parts of resilient member 130 (132/136) are configured for placement outside the organ, as shown in Fig. 6M.  However, it follows from 6M that that other portions of resilient member 130, such as 134/138 as shown in Fig. 3A, would remain within the organ with the bulk of the rest of the device 100.  Moreover, the links would remain within the organ, as shown in Fig. 6M.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the entirety of the structure of the retention member is configured to remain within the corresponding hollow organ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim merely says that the retention member is configured to remain within the hollow organ.  As discussed, a vast majority of the structure of the “retention member” does remain within the hollow organ.  Accordingly, Applicant’s arguments are not persuasive.
With respect to claim 23 and Hunt, Applicant first alleges that internal compression member 136 is not configured to retain the device halves in position to prevent passage thereof.  However, as per [0079], the interface of internal compression member 136 with the corresponding recess 144 of the other device half serves to compress tissue trapped therebetween – the force compressing the tissue will prevent the device from being passed through the digestive system as it will clamp onto the tissue.  Applicant next alleges that there is no “gap” formed near reference number 144, as set forth in the rejection.  Applicant alleges that this support is predicated on what is shown in Fig. 12B, but which cannot be relied upon because the drawings are not to scale.  The Examiner respectfully disagrees, and asserts that Applicant has mischaracterized the teachings of the cited case law. The cited case law states that particular sizes and thus precise proportions cannot be deduced from a drawing unless the drawing is indicated as being to scale or there is other support from the specification.  Thus, it would be improper to state that, for example, that the diameter of magnet 134 is larger than the diameter of spherical end element 146.  In other words, a relative comparison of the particular size of one feature versus another cannot be inferred from the drawings absent an indication that they are drawn to scale or absent supporting disclosure in the specification.  However, a person of ordinary skill in the art can determine from the drawing whether two surfaces abut each other or whether there is a gap between adjoining surfaces.  These have nothing to do with scale or not – the surfaces are either abutting or they are not.  As shown in Fig. 12B, the surfaces to the outside of magnets 134 are clearly shown as abutting, whereas the surfaces near #144 in Fig. 12B are clearly shown as not abutting, i.e., there is a clear gap shown.  Moreover, as shown in the rejection above, retention member 136 extends outwardly from a peripheral wall of surface of 122 shown in Fig. 10 which defines a peripheral wall, the inner surface thereof is shown in Fig. 11 at 140.  Accordingly, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771